Citation Nr: 0701683	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-31 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bronchial asthma.


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1944.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 RO decision.  

The veteran requested a hearing before the Board and a 
hearing was scheduled in October 2006.  The veteran failed to 
appear.  


FINDINGS OF FACT

1.	A March 1944 rating decision granted service connection 
for bronchial asthma, rated at 10 percent disabling.  This 
rating was continued in February 1948.  

2.	By an unappealed January 1960 rating decision, the RO 
severed service connection for bronchial asthma.  The RO 
concluded that the initial 1944 rating decision was clearly 
and unmistakably erroneous in view of the positive history of 
chronic pre-service asthma without evidence in service to 
establish permanent aggravation of the preexisting condition. 

3.	Evidence received subsequent to the January 1960 rating 
decision is evidence not previously submitted to the RO.  The 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim and does not present a reasonable 
possibility of substantiating the veteran's claim.


CONCLUSION OF LAW

1.	The January 1960 rating decision is final.  38 U.S.C. 
§ 4005(b) (1958); 38 C.F.R. §§ 3.104 (1956, Supp. 1960)

2.	New and material evidence has not been submitted and the 
claim for entitlement to service connection for bronchial 
asthma is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in January 2003 and December 2004; 
rating decisions in March 2003 and September 2003; a 
statement of the case in August 2004; and a supplemental 
statement of the case in January 2005.  The above documents 
discussed specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that even if there 
is any defect with regard to the timing or content of any of 
the notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under VA's duty to notify claimants prior 
to the last adjudication (a January 2005 supplemental 
statement of the case).  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

There is a limited duty to assist in claims to reopen until 
and unless the threshold burden of submitting new and 
material evidence has been met. See Paralyzed Veterans of Am. 
v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 
2003) ("in the absence of new and material evidence, [the 
Secretary] is not required to provide assistance to a 
claimant attempting to reopen a previously disallowed  
claim ***").  Thus, VA has satisfied both the notice and 
duty to assist provisions of the law.  The Board now turns to 
the merits of the claim.

The veteran submitted numerous medical and treatment records 
from 1994-2004 from VA and private physicians.  The Board has 
reviewed all of these records and will address whether they 
are new and material evidence submitted after the final 
January 1960 RO decision to reopen the veteran's claim for 
service connection for bronchial asthma. 

Evidence must be new and material to reopen a previously 
disallowed claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In 
this case, the veteran was awarded service connection for 
bronchial asthma in January 1944.  In January 1960, the RO 
severed service connection for bronchial asthma and found 
clear and unmistakable error in light of the existence of 
asthma prior to service.  The veteran did not appeal the 
severance, and the decision became final.  See Id.  The 
veteran applied to reopen the claim for service connection in 
December 2002.  Therefore, the Board will address the new 
evidence submitted since the 1960 severance of service 
connection.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as is this claim, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at entrance into service.  38 U.S.C.A.  § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2006).  This presumption is 
rebutted where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  Id.  VA 
must show clear and unmistakable evidence of both a 
preexisting condition and a lack of in-service aggravation to 
overcome the presumption of soundness.  Satterfield v. 
Nicholson, 20 Vet. App. 386 (2005); see Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004)(citations omitted); see 
also VAOPGCPREC 3-2003 (July 16, 2003)(69 Fed. Reg. 25178 
(2004)).  

According to 38 C.F.R. § 3.304(b), the term "noted" means 
only such conditions that are recorded in examination 
reports.  The existence of conditions prior to service 
reported by the veteran as medical history does not 
constitute a notation of such conditions; however, such 
reports will be considered together with all other material 
evidence in determining the question of when a disease or 
disability began.  38 C.F.R. § 3.304(b)(1).  Determinations 
of whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof." 38 C.F.R. 
§ 3.304(b)(1); see also Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2006).  Aggravation is not conceded 
where the disability underwent no increase in severity during 
service based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(providing that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown,      4 Vet. App. 304, 306-307 
(1993).  A "lasting worsening of the condition" or a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); see Verdon v. Brown, 8 
Vet. App. 529, 538 (1996).  

The Board has reviewed the service medical records.  The 
March 1943 Report of Physical Examination and Induction is 
negative for asthma and his lungs were described as normal.  
The service medical records indicate that the veteran was 
treated numerous times for asthma symptoms in service.  In 
November 1943, the veteran was admitted to the medical 
department for "asthma, chronic, bronchial, cause 
undetermined.  EPTE."  In December 1943 and January 1944, 
the veteran was admitted several times into the medical 
department for his asthma each time the physician noted that 
this condition existed prior to induction.  The physician 
noted that the veteran reported he had "hay fever every year 
as long as he can remember" and "asthma attacks were daily 
also as long as he can remember."  

An October 1943 Report of Physical Examination diagnosed the 
veteran with asthma bronchial chronic, moderate.  The 
examiner indicated that the cause of the veteran's asthma is 
not known and he has had it for a number of years.  

A December 1943 Abbreviated Clinical Record states that the 
veteran suffered from asthma for at least 10 years, received 
no medical treatment in civilian life, but was diagnosed with 
bronchial asthma prior to service.  

The service medical records also indicate that the veteran 
was discharged in 1944 pursuant to the Board of Medical 
Officers report indicating that the veteran admitted he had 
bronchial asthma for the past 10 years.  The Board of Medical 
Officers found that the veteran's asthma was not incurred in 
active service, existed prior to induction, and was not 
aggravated by service.  The veteran was subsequently 
discharged.  

A January 1944 rating decision granted the veteran service 
connection for bronchial asthma, rated at 10 percent 
disabling.  This rating was continued in February 1948.  The 
RO subsequently reviewed the veteran's 10 percent rating for 
bronchial asthma and found clear and unmistakable error 
because of the veteran's positive history for asthma prior to 
service without evidence of aggravation in service.  The RO 
severed service connection for bronchial asthma in January 
1960.  The veteran did not appeal the severance and it became 
final.  

Since the January 1960 RO decision, the veteran submitted 
medical records from 1994 to 2004.  These records indicate 
that the veteran had a lifelong history of asthma and 
received treatment for asthma during this time.  The records, 
however, do not address the veteran's asthma while he was in 
service or the etiology of the veteran's asthma.  The records 
also do not show that the veteran's asthma was aggravated by 
service, they only describe the recent medical treatment the 
veteran received for bronchial asthma.  

This evidence is new because it has not been previously 
considered by the RO after the January 1960 RO decision.  
This evidence, however, is not material because it is not 
evidence of aggravation of the veteran's bronchial asthma.  
To establish service connection for a claimed disorder, there 
must be medical, or in certain circumstances, lay evidence of 
an in-service occurrence or aggravation of a disease or 
injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

As such, the medical records do not establish that the 
veteran's bronchial asthma was aggravated in service, a fact 
necessary to substantiate the veteran's claim.  Therefore, 
there is no reasonable possibility of substantiating the 
veteran's claim for service connection for bronchial asthma.  
See 38 C.F.R. § 3.156.  Accordingly, the medical records 
submitted are not material evidence as it relates to the 
veteran's claim for service connection for bronchial asthma.  


ORDER

The claim to reopen a claim for service connection for 
bronchial asthma remains denied. 

____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


